Pee Cubiam.
The prosecutrix sued out a writ of certiorari to review a judgment of the First Judicial District Court of Bergen county awarding defendant possession of certain premises in the city of Englewood. That judgment was reversed by this court. Prosecutrix now seeks a writ of restitution commanding the defendant to put her in possession of said premises.
■ It appears that the writ of certiorari was allowed on the day that the warrant for possession was issued. It was *76executed on the same dajr and prior to notice to defendant- and the officer executing the warrant.
It is not made to appear that the lease was not lawfully terminated for breach thereof, and that any of the rights of prosecutrix respecting the property have been violated by her dispossession. McQuade v. Emmons, 38 N. J. L. 397.
The application is denied, with costs.